Citation Nr: 1730977	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-47 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to ionizing radiation, and/or asbestos.  

2.  Entitlement to service connection for a skin disorder of the left hand, also claimed as granuloma annulare, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to November 1974, January 1975 to February 1977, and June 1977 to October 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Fort Harrison, Montana; Seattle, Washington; St. Petersburg, Florida; and Huntington, West Virginia.  The Huntington, West Virginia, RO forwarded the appeal to the Board.  

In November 2013, the Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In an April 2014 Board decision, in pertinent part, the previously denied claim of entitlement to service connection for a skin disorder of the left hand, also claimed as granuloma annulare, to include as due to exposure to ionizing radiation, was reopened and remanded for additional evidentiary development.  The claim of whether new and material evidence had been received to reopen the previously denied claim of entitlement to service connection for COPD, to include as due to exposure to ionizing radiation and/or asbestos, was also remanded for additional development.  

An additional claim that was developed for appellate review was entitlement to service connection for additional residuals (other than a facial scar) of a head injury.  While the matter was in remand status, in an April 2017 rating decision, the RO granted service connection for traumatic brain injury (TBI).  The Board finds that the grant of service connection for this disability constitutes a full award of the benefit sought on appeal with respect to the issue of entitlement to service connection for additional head injury residuals.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant has initiated an appeal with the initial ratings or effective dates assigned.  Thus, the matter is not in appellate status.  Id. (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  In an August 2007 rating decision, service connection for COPD was denied, and the Veteran was notified thereof by letter dated in September 2007.  He submitted a timely notice of disagreement (NOD) and was issued a statement of the case (SOC) but did not file a timely substantive appeal.  

2.  Evidence associated with the claims file since the August 2007 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for COPD, to include as due to exposure to ionizing radiation, and/or asbestos, or raise a reasonable possibility of substantiating the claim.  

3.  A chronic left hand skin condition, also claimed as granuloma annulare, is not currently demonstrated.  


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying service connection for COPD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).  

2.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for COPD, to include as due to exposure to ionizing radiation, and/or asbestos.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 
38 C.F.R. § 3.156 (2016).  

3.  A left hand disorder, also claimed as granuloma annulare, to include as due to exposure to ionizing radiation and/or asbestosis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by April 2007, June 2007, October 2007, October 2008, December 2009, and February 2011 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  This matter was remanded by the Board for further development in April 2014, to include updating the medical evidence on file and obtaining a VA examination and medical opinion pertaining to the left hand claim.  Additional treatment records were subsequently added to the file.  Moreover, the Veteran underwent a March 2017 VA examination.  Following review of the report, it is concluded that the examiner adequately addressed the questions contained in the remand directives and provided a factual and medical basis for the answers provided.  As such, the Board finds that the April 2014 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Whether New and Material Evidence has been Received to Reopen a Previously Denied Claim of Entitlement to Service Connection for COPD, to Include as Due to Exposure to Ionizing Radiation, and/or Asbestos.  

The claim of service connection for COPD, to include as due to exposure to ionizing radiation and/or asbestos, was previously denied in August 2007.  A NOD was filed and a SOC was issued, but the Veteran did not submit a timely substantive appeal.  Thus, the decision became final.  In the decision below, the Board finds that new and material evidence has not been submitted since the August 2007 rating decision.  Thus, the claim will not be reopened.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) (2016) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); see 38 U.S.C.A. §§ 1110, 1131 (West 2014); see also 38 C.F.R. § 3.303(a) (2016).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) (West 2014) and 38 C.F.R. § 3.309(d) (2016).  Second, service connection can be established under 38 C.F.R. § 3.303(d) (2016) with the assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311 (2016), if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) (2016) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) (2016) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2004) (2016).  

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) (West 2014) and 38 C.F.R. § 3.309(d)(2) (2016)are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2) (West 2014); 38 C.F.R. § 3.309(d) (2016).  

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) (2016) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2) (2016), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 (2016) if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311 (2016), "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) (2016).  Section 3.311(b)(5) requires that prostate cancer and skin cancer become manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5) (2016).  

Under the special development procedures in § 3.311(a) (2016), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2016).  In all other claims, 38 C.F.R. § 3.311(a) (2016) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2016).  

With regard to claims for service connection for asbestos-related diseases, there is no specific statutory or regulatory guidance.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Nevertheless, the VA Adjudication Procedure Manual provides guidelines for veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure.  VA Adjudication Procedure Manual, M21-1, IV.ii.1.3.a (updated Oct. 27, 2015).  Claims based on exposure to asbestos 1) require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion and 2) a diagnosed disability that has been associated with in-service asbestos exposure.  Id.  Occupational exposure is the most common cause of asbestosis, but the disorder can have other causes.  Id.  

The M21 provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is that the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  

The determination of whether the requirements of service connection have been met is based on an analysis of the credibility and probative value of all the evidence of record.  See 38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  A claimant need demonstrate only an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Background and Analysis

In an August 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for COPD in that the condition was not shown until many years after service, and it was not demonstrated that such was related to inservice radiation exposure or asbestos exposure.  As already noted, the denial is final as to the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b) (West 2014); see also 38 C.F.R. § 3.104, 3.156(a), 20.302, 20.1103 (2016).  

Since the August 2007 rating decision, VA treatment records from November 2007 to the present day have been associated with the file.  Also added was the transcript of the Veteran's 2013 personal hearing.  The Veteran's testimony reiterates his contention that his COPD is related to his inservice exposure to ionizing radiation and/or asbestos.  This contention was considered at the time of the 2007 denial.  The treatment records submitted since August 2007 show continued diagnosis and treatment for COPD over the years.  However, this evidence is not material as it does not relate to an unestablished fact necessary to substantiate entitlement to service connection for COPD.  Specifically, it was already acknowledged at the time of the 2007 denial that the Veteran had inservice exposure to ionizing radiation and to asbestos.  However, it was determined that COPD, first shown many years after service, was unrelated to his military service, to include such exposure.  The medical evidence submitted since that time simply shows continued treatment for COPD.  It still does not show a medical nexus between post service COPD and active service, to include inservice exposure to radiation and/or asbestos.  Thus, while new, the medical evidence does not relate to the presence of COPD during service or until many years later, or that such is related to any inservice exposure to radiation or asbestos, when considered by itself or in connection with evidence available when the August 2007 rating decision was issued.  

The evidence associated with the claim file since the August 2007 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for COPD or raise a reasonable possibility of substantiating the claim.  Thus, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

Entitlement to Service Connection for a Skin Disorder of the Left Hand, also Claimed as Granuloma Annulare, to Include as 
Due to Exposure to Ionizing Radiation.

As noted in the Board's April 2014 remand, the STRs are negative for report of, treatment for, or diagnosis of a skin disorder of the left hand.  When examined by VA in November 2007, the Veteran reported a seasonal rash, diagnosed as granuloma annulare, to the left wrist which was asymptomatic on the day of this exam.  The Veteran testified in 2013 that he was exposed to radiation during service and that he now had a skin condition that appeared several times a year as a result.  The Board remanded the claim for a skin disorder of the left hand, also claimed as granuloma annulare, in 2014 as it was unclear as to whether the Veteran had a current disability.  

When seen by VA in March 2017, the Veteran related that he had a skin rash of the hands that came and went.  This problem had been present since the 1980s.  Following review of the claims file and examination of the Veteran, a VA examiner opined that there were no pertinent physical findings, complications, conditions, signs or symptoms related to his complaints.  Simply, there was no pathology detected to diagnose a skin condition of the left hand.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131 (West 2014); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131 (West 2014), as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit has observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 (West 2015) to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of a current skin disorder of the left hand, the claim must be denied.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of positive and negative evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

						(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for COPD, to include as due to exposure to ionizing radiation, and/or asbestos, is denied.  

Entitlement to service connection for a left hand skin condition, claimed as granuloma annulare, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


